DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 10 and 12-24 have been considered but they are not persuasive and/or are moot because the new grounds of rejection does not rely on the combination(s) of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments [e.g., applicant’s arguments are either not persuasive with regards to the prior art reference(s) still being relied upon per the detailed rejection below, or are moot in view of the new grounds of rejection necessitated by applicant’s amendments].
Note that the previous rejection of claims 10-12 under 35 U.S.C. 112(b) have been withdrawn in view of applicant’s amendments.
Note that the drawing objection has been withdrawn in view of applicant’s amended Fig. 2A-2B.
With respect to applicant’s arguments concerning the rejection of the independent claim 1 under 35 U.S.C. 103, in particular that the prior art reference US 5062908 (Purnell) fails to render obvious the subject matter concerning the utilization of a non-ferrous (or brass) valve guide, the examiner respectfully disagrees.
To elaborate (noting that Kenichiro does not specify a particular, critical, and/or ideal material for the valve guide), Purnell expressly provides that brass valve guides provide excellent thermal conductivity and good machinability, and while Purnell also discusses the possibility of scuffing and premature wear, one skilled in the art would still be motivated to select (or utilize) a brass valve guide in an internal combustion engine application where thermal conductivity and machinability are primary concerns. Additionally, for the sake of argument that this would not be the case [e.g., that one skilled in the art would never forsake wear resistance in lieu of improved thermal conductivity and machinability], the result(s)/effect(s) to be yielded via the utilization of a non-ferrous (or brass) valve guide would still be highly predictable, such that said utilization would clearly result in a compromise (or balance) between improved thermal conductivity and machinability, and the potential for scuffing and premature wear.
With respect to applicant’s arguments concerning the rejection of the independent claim 20 under 35 U.S.C. 103, note that in view of applicant’s amendments and remarks, the previously cited prior art reference US 5819774 (Beardsley) is now being relied upon for rendering the subject matter concerning the particular radial play of 40 to 80 micrometers obvious, and as such, applicant’s arguments are rendered moot.
To elaborate, Beardsley (Figure 3) teaches an analogous valve/valve guide combination for internal combustion engines (see title, abstract), and wherein the valve shaft is to be arranged in the valve guide with a radial play of 40 micrometers to 80 micrometers (see Fig. 3 in conjunction with column 3, lines 10-14 and column 4, lines 26-37) [e.g., 0.04 mm to 0.08 mm is the same as (or converts to) 40 to 80 micrometers]. Beardsley further provides the specific motivation(s)/reason(s) for utilizing the claimed range of radial play, which include(s) to prevent and/or reduce the likelihood of causing excessive wear, and to prevent and/or reduce the likelihood of causing excessive emissions and loss of combustion pressures (see Fig. 3 in conjunction with column 3, lines 10-14 and column 4, lines 26-37).
Note that applicant’s arguments concerning the rejection of the dependent claim 7 under 35 U.S.C. 103 are moot, such that the newly cited prior art reference US 20170183988 (Katsumata) is now being relied upon to render the subject matter concerning the valve shaft having a conically structured portion that narrows towards the valve head obvious.
To elaborate, Katsumata (Figures 1-4) teaches an analogous internal combustion engine valve (1) and valve guide (16) (see Fig. 1-4 in conjunction with title, abstract), and wherein the corresponding valve shaft (2) is configured such that the intermediate space widens towards the valve head (see Fig. 1-4) [e.g., observe that the space between the valve shaft and the valve guide widens from area 2b to area 2c as the valve shaft 2 narrows in a direction towards the valve head]. Katsumata further provides the specific motivation(s)/reason(s) for utilizing the aforementioned configuration, which include(s) to restrain/limit the occurrence of abrasion between the valve stem and the valve guide and/or to improve lubricating oil retentivity at the location(s) where abrasion is mostly likely to occur (see paragraphs [0009], [0011]).
With respect to applicant’s arguments concerning the rejection of the dependent claim 15 under 35 U.S.C. 103, note that said arguments are similarly addressed per the discussion above concerning the independent claim 20.
With respect to applicant’s arguments concerning the rejection of the dependent claim 18 under 35 U.S.C. 103, in particular that the prior art reference US 5271823 (Schachameyer) fails to explicitly discuss the thermal conductivity of the chromium coating with respect to the valve shaft, the examiner agrees with applicant. However, the approximate thermal conductivity properties concerning chromium are well-known and/or commonplace knowledge, as is the provision of utilizing steel as the base material for intake/exhaust valves. As such, while the valve shaft and/or valve head material per Kenichiro is not specified, one skilled in the art would at least find the typical material as the base material for intake/exhaust valves [e.g., steel] as being suitable for (or applicable to) the valve shaft and or valve head material, further noting that the resulting distinction(s) in the thermal conductivity between the chromium-containing coating and the valve shaft would be the obvious consequence of applying the chromium-containing coating to a commonplace engine valve shaft (such as that of Kenichiro, in consideration that Kenichiro does not expressly discuss the material(s) of the valve shaft) [e.g., the thermal conductivity of chromium is well-known as being approximately 93-94 W/(mK), whereas the base material of an engine valve shaft is typically steel, which is well-known for having a thermal conductivity of approximately 45-47 W/(mK), and as such, the resulting distinction(s) in the thermal conductivity is/are such that the chromium-containing coating would obviously have a thermal conductivity that is approximately two times larger than the thermal conductivity of the valve shaft].
With respect to applicant’s arguments concerning the rejection of the dependent claim 19 under 35 U.S.C. 103, note that while the prior art reference WO 2016198205A1 (Andreas) does not discuss the thermal conductivity properties of the boron carbide-coating, that the approximate thermal conductivity properties concerning boron carbide are well-known and/or commonplace knowledge [e.g., it is well-known and/or commonplace knowledge that boron carbide is characterized by a thermal conductivity that ranges between approximately 30 to 90 W/mK], and to this extent, the specified thermal conductivity per claim 19 is just an elaboration concerning the inherent thermal properties of boron carbide.
With respect to applicant’s remarks concerning the new claims 21 and 24, note that said remarks are similarly addressed by the discussion above concerning the dependent claim 7.
In conclusion, while the examiner can fully appreciate the novelty of the claimed invention(s), the claimed invention(s) nonetheless constitute(s) one or more combination(s) of various well-known elements that may each be easily derived from the relevant prior art concerning internal combustion engine valves, valve guides, valve shaft seals, etc., and in consideration that the result(s)/effect(s) to be yielded by utilizing each of the various well-known elements and/or the motivation(s)/reason(s) concerning why one of ordinary skill would select (or desire) each of the various well-known elements is disclosed by the prior art, the claimed invention(s) clearly do not involve the exercise of inventive skill
[e.g., the result(s)/effect(s) would be considered highly predictable, such that the result(s)/effect(s) yielded would expectedly be the same as those of which are disclosed per each of the respective prior art references, and similarly, one of ordinary skill concerned with internal combustion engine valves, valve guides, valve shaft seals, etc., could have easily arrived at the claimed invention(s) by merely considering the relevant prior art teachings, such that one skilled in the art can easily and/or readily select from various well-known configurations based on certain factors concerning the particular engine application]. See detailed rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 18, the claim describes a difference in thermal conductivity values between the chromium-containing coating and the valve shaft. The claim is rendered indefinite such that it is not clear as to what defines and/or enables the difference in thermal conductivity, in consideration that the material constituting the valve shaft has not been clearly specified [e.g., without knowing what material(s) the valve shaft is made from, it is not clear as to how the chromium-containing coating is approximately two times larger than a thermal conductivity of the valve shaft].
Regarding claim 23, the claim describes a difference in thermal conductivity values between the valve shaft guide and the valve shaft/head. The claim is rendered indefinite such that it is not clear as to what defines and/or enables the difference in thermal conductivity, in consideration that the material constituting the valve shaft/head has not been clearly specified [e.g., without knowing what material(s) the valve shaft is made from, it is not clear as to how the non-ferrous metal of the valve shaft guide has a greater thermal conductivity than the valve shaft/head]; [e.g., further noting that the material(s) constituting the valve shaft guide have also not been clearly specified in such a way that a generic non-ferrous metal would clearly have a higher thermal conductivity than any material(s) established for the valve shaft/head].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 12, 16-18 and 23 are rejected under 35 U.S.C. 103 as being obvious over JP 2012087620A (Kenichiro) in view of US 20130082203 (Kurth) in view of US 20150322828 (Kohler) in view of US 5271823 (Schachameyer) in further view of US 5062908 (Purnell).
Regarding claim 1, Kenichiro (Figure 1) teaches an internal combustion engine (1), comprising:
at least one cylinder (implicit and/or inherent feature of an internal combustion engine);
at least one hollow-head valve (100) including a valve shaft (112) and a valve head (111), the at least one hollow-head valve guided in a valve shaft guide (24);
at least one valve seat ring (4) on which the valve head sealingly lies when the at least one hollow-head valve is closed (see Fig. 1); and
a valve shaft seal (25) for sealing an area around the valve shaft and upper portion(s) of the valve shaft guide (see Fig. 1 in conjunction with paragraphs [0001], [0004]).
Kenichiro fails to explicitly or expressly teach a valve shaft seal that comprises at least two seal lips, wherein oil is disposed between the valve shaft and the valve shaft guide (arguably implicit), wherein the at least one valve seat ring is composed of a sintered metal including infiltrated copper, wherein the valve shaft includes one of a chromium-containing coating and a boron carbide-containing coating, and wherein the valve shaft guide is composed of a non-ferrous metal.
However, Kurth (Figure 1) teaches an analogous valve shaft seal (1) utilized in, among other things, internal combustion engines, wherein said valve shaft seal is similarly applied to an area around the valve shaft (4) and upper portion(s) of the valve shaft guide (6), and wherein the valve shaft seal comprises at least two seal lips (10 and 12) (see Fig. 1 in conjunction with abstract and paragraph [0002]).
Kohler (Figure 1) teaches an analogous valve seat ring (1) utilized in internal combustion engines (see Fig. 1 in conjunction with paragraph [0007]), and wherein the valve seat ring is composed of a sintered metal including infiltrated copper (see Fig. 1 in conjunction with paragraphs [0005], [0019]).
Schachameyer (Figure 1) teaches an analogous internal combustion engine poppet valve (100) including a comparable valve shaft seal (16) that is similarly applied to an area around the valve shaft (4) and upper portion(s) of the valve shaft guide (18), and wherein the valve shaft includes a chromium-containing coating (see Fig. 1 in conjunction with column 3, lines 18-21).
Additionally, while it is common knowledge in the art that there is some degree of oil disposed (or required) between the valve shaft and the valve shaft guide for lubrication and/or friction-reducing purpose(s) [e.g., without some degree of lubrication present, one of ordinary skill would readily understand that the likelihood of seizure would be greatly increased], for the sake of argument that this is not the case, Schachameyer expressly teaches wherein the presence of an engine oil film at the valve guide/stem interface provides protection from adhesive wear, or in other words, Schachameyer teaches wherein oil is disposed between the valve shaft and the valve shaft guide (see Fig. 1 in conjunction with column 4, lines 39-42).
Lastly, Purnell (Figure 1) teaches an analogous valve shaft guide (10) utilized in internal combustion engines (see Fig. 1 in conjunction with column 1, lines 6-8), and wherein the provision of having a valve shaft guide be composed of (or comprise) a non-ferrous metal (or brass) is well-known (see column 1, lines 48-56 and column 2, lines 66-68 through column 3, lines 1-2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively utilize a valve shaft seal that comprises at least two seal lips in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Kurth, in order to accordingly prevent and/or minimize the occurrence of blow-by and/or achieve a reduction in wear and friction losses associated with the valve shaft seal and/or achieve a valve shaft seal that is able to better compensate or handle radial movement that may occur during normal operational/axial movement (see Kurth; paragraphs [0008]-[0009], [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively utilize a valve seat ring composed of a sintered metal including infiltrated copper in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Kohler, in order to achieve a valve seat ring that offers significantly higher thermal conductivity properties, thereby improving the service life of the valve seat ring and/or the engine, and/or to achieve a valve seat ring that features high strength, good thermal conductivity, and lubricity (see Kohler; paragraphs [0007]-[0013], [0015], [0018], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively utilize a chromium-containing coating on the valve shaft in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Schachameyer, in order to achieve wear durability and improve performance of valve stem motion within the valve guide (see Schachameyer; column 1, lines 6-8, 32-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the valve shaft guide is (or is alternatively) composed of (or comprises) at least one of a sintered metal and a non-ferrous metal (or brass) in comparable internal combustion engine valve guide applications, such as that of Kenichiro, as suggested by Purnell, in order to achieve a valve guide with good machinability and excellent thermal conductivity (see Purnell; column 1, lines 48-56 and column 2, lines 66-68 through column 3, lines 1-2).
Additionally note that in consideration of the fact that each of the aforementioned prior art references are relevant to at least the same general field(s) of endeavor concerning internal combustion engine valves, valve guides, valve shaft seals, etc., there would be no unexpected result(s)/effect(s) yielded via applying and/or combining the various prior art teachings so as to arrive at the claimed invention [e.g., the result(s)/effect(s) would be considered highly predictable, such that the result(s)/effect(s) yielded would expectedly be the same as those of which are disclosed per each of the aforementioned respective prior art references, and similarly, one of ordinary skill concerned with internal combustion engine valves, valve guides, valve shaft seals, etc., could have easily arrived at the claimed invention by merely considering the relevant prior art teachings discussed above, such that one skilled in the art can easily and/or readily select from various well-known configurations based on certain factors concerning the particular engine application].
Regarding claim 2, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in further view of Purnell teaches the invention as claimed and as discussed above. Kenichiro fails to teach wherein one of the valve shaft guide and the at least one valve seat ring have a higher thermal conductivity than the valve shaft and the valve head.
However, Kohler (Figure 1) teaches an analogous valve seat ring (1) utilized in internal combustion engines (see Fig. 1 in conjunction with paragraph [0007]), and wherein the valve seat ring is composed of a sintered metal including infiltrated copper (see Fig. 1 in conjunction with paragraphs [0005], [0019]), such that said valve seat ring has a significantly higher thermal conductivity as compared to the engine and/or the valve components that are not composed of the sintered metal including infiltrated copper (see paragraphs [0004]-[0005], [0007]-[0013] and [0015]); see motivation(s) as discussed with regard to claim 1.
Regarding claim 10, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in further view of Purnell teaches the invention as claimed and as discussed above. Kenichiro fails to teach wherein the at least one valve seat ring includes an iron-based material with 2-15 Cr, 2-20% Mo, 0.3-5% V, 0.3-7% W and <20% Co, and a hardness of 35-60 HRC.
However, Kohler (Figure 1) teaches an analogous valve seat ring (1) utilized in internal combustion engines (see Fig. 1 in conjunction with paragraph [0007]), and wherein the valve seat ring is composed of a sintered metal including infiltrated copper (see Fig. 1 in conjunction with paragraphs [0005], [0019]). Kohler further discloses wherein the valve seat ring may be an iron-based/balanced material with 1.5-5% Cr, 1-12% Mo, 0.2-12% V, 1.5-4.5% W and 6-12% Co (see paragraphs [0023], [0025]) [e.g., all of the aforementioned values include respective percentages that fall within the claimed ranges], and in consideration that the claimed ranges of the materials presumably dictate the consequent hardness of the valve seat ring, one of ordinary skill in the art can further infer that the valve seat per ring Kohler also results in a hardness that falls within the claimed range, especially since both valve seat rings are produced via the same (or incredibly similar) process of sintering at 1100 Celsius (see paragraph [0053]).
Additionally, note that Kohler further provides that the exact choice of materials is going to be a function of cost and the specific requirements that the valve seat ring of a particular application must satisfy, such that one may routinely opt for less expensive materials if said materials fill still perform as required for the particular application (see paragraph [0026]), and to this extent, the specific combination of claimed ranges merely appears to be a matter of routine design choice/consideration that depends on the particular application for which the valve seat ring is to be applied; also see motivation(s) as discussed with regard to claim 1.
Regarding claim 12, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in further view of Purnell teaches the invention as claimed and as discussed above. Kenichiro fails to explicitly discuss the materials that are not included in the valve seat ring.
However, Kohler (Figure 1) teaches an analogous valve seat ring (1) utilized in internal combustion engines (see Fig. 1 in conjunction with paragraph [0007]), and Kohler explicitly discusses the materials that make up the valve seat ring, such that none of said materials of the iron-based material are disclosed as including any of mercury, cadmium, lead, and hexavalent chromium.
As such, the absence of the aforementioned materials in the valve seat ring per Kohler is at least implied and/or suggested, and to an extent that the specified absence of the aforementioned materials would not yield any unexpected result(s)/effect(s).
Regarding claim 16, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in further view of Purnell teaches the invention as claimed and as discussed above. Kenichiro fails to teach wherein the valve shaft guide is composed of brass.
However, Purnell (Figure 1) teaches an analogous valve shaft guide (10) utilized in internal combustion engines (see Fig. 1 in conjunction with column 1, lines 6-8), and wherein the provision of having a valve shaft guide be composed of (or comprise) a non-ferrous metal (or brass) is well-known (see column 1, lines 48-56 and column 2, lines 66-68 through column 3, lines 1-2); see motivation(s) as discussed with regard to claim 1.
Regarding claim 17, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in further view of Purnell teaches the invention as claimed and as discussed above. Kenichiro (Figure 1) further teaches wherein the valve shaft seal is secured to the valve shaft guide and circumferentially surrounds the valve shaft (see Fig. 1). Kenichiro fails to teach wherein the at least two seal lips contact the valve shaft.
However, Kurth (Figure 1) teaches an analogous valve shaft seal (1) utilized in, among other things, internal combustion engines, wherein said valve shaft seal is similarly applied to an area around the valve shaft (4) and upper portion(s) of the valve shaft guide (6), and wherein the valve shaft seal comprises at least two seal lips (10 and 12) that contact the valve shaft (see Fig. 1 in conjunction with abstract and paragraph [0002]); see motivation(s) as discussed with regard to claim 1.
Regarding claim 18, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in further view of Purnell teaches the invention as claimed and as discussed above. Kenichiro fails to teach wherein the valve shaft includes the chromium-containing coating, and wherein a thermal conductivity of the chromium-containing coating is approximately two times larger than a thermal conductivity of the valve shaft.
However, Schachameyer (Figure 1) teaches an analogous internal combustion engine poppet valve (100) including a comparable valve shaft seal (16) that is similarly applied to an area around the valve shaft (4) and upper portion(s) of the valve shaft guide (18), and wherein the valve shaft includes a chromium-containing coating, further noting that the resulting distinction(s) in the thermal conductivity between the chromium-containing coating and the valve shaft would be the obvious consequence of applying the chromium-containing coating to a commonplace engine valve shaft (such as that of Kenichiro, in consideration that Kenichiro does not expressly discuss the material(s) of the valve shaft) [e.g., the thermal conductivity of chromium is well-known as being approximately 93-94 W/(mK), whereas the base material of an engine valve shaft is typically steel, which is well-known for having a thermal conductivity of approximately 45-47 W/(mK), and as such, the resulting distinction(s) in the thermal conductivity is/are such that the chromium-containing coating would obviously have a thermal conductivity that is approximately two times larger than the thermal conductivity of the valve shaft]; (see Fig. 1 in conjunction with column 3, lines 18-21); see motivation(s) as discussed with regard to claim 1.
Regarding claim 23, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in further view of Purnell teaches the invention as claimed and as discussed above. Kenichiro fails to teach wherein a thermal conductivity of the valve shaft guide is greater than a thermal conductivity of the valve shaft and the valve head, and wherein the thermal conductivity of the valve shaft guide is 81 to 105 W/mK.
However, Purnell (Figure 1) teaches an analogous valve shaft guide (10) utilized in internal combustion engines (see Fig. 1 in conjunction with column 1, lines 6-8), and wherein the provision of having a valve shaft guide be composed of (or comprise) a non-ferrous metal (or brass) is well-known (see column 1, lines 48-56 and column 2, lines 66-68 through column 3, lines 1-2), further noting that the thermal conductivity of brass is well-known for having a thermal conductivity between 81 and 105 W/mK (e.g., also reference applicant’s admission per paragraph [0009]), and that Purnell explicitly states that brass valve guides have a thermal conductivity of approximately 100 W/mK [e.g., between 81 and 105 W/mK] (see column 1, lines 48-53), and as such, the thermal conductivity difference between the valve shaft guide and the valve shaft/valve head would be the obvious consequence of applying (or utilizing) the non-ferrous (or brass) valve shaft guide to a commonplace engine valve shaft (such as that of Kenichiro, in consideration that Kenichiro does not expressly discuss the material(s) of the valve shaft) [e.g., the thermal conductivity of brass is well-known as being approximately 81-105 W/(mK), whereas the base material of an engine valve shaft is typically steel, which is well-known for having a thermal conductivity of approximately 45-47 W/(mK), and as such, the resulting distinction(s) in the thermal conductivity is/are such that the valve shaft guide would obviously have a thermal conductivity that is greater than the thermal conductivity of the valve shaft/valve head]; also see motivation(s) as discussed with regard to claim 1.
Claims 3-5 and 13-14 are rejected under 35 U.S.C. 103 as being obvious over JP 2012087620A (Kenichiro) in view of US 20130082203 (Kurth) in view of US 20150322828 (Kohler) in view of US 5271823 (Schachameyer) in view of US 5062908 (Purnell) in further view of EP 2803827A1 (Kroos).
Regarding claims 3 and 13-14, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in further view of Purnell teaches the invention as claimed and as discussed above. Kenichiro (Figure 1) further teaches wherein a cavity (111a, 112a) is disposed in the at least one hollow-head valve. Kenichiro fails to expressly teach wherein the cavity is formed via at least one of drilling and electrochemical machining.
However, Kroos (Figure 1) teaches an analogous hollow-head valve (1) utilized in internal combustion engines (see Fig. 1 in conjunction with paragraph [0001]), and wherein the commonplace techniques for forming the cavity of a hollow-head valve include both drilling and electrochemical machining (see paragraph [0013]). Similarly (with respect to claim 14), Kroos teaches wherein the valve shaft is usually drilled first, in conjunction with the electrochemical machining of the valve shaft and valve head portions of the hollow-head valve (see paragraph [0013]).
As such, the provision of forming the cavity specifically via one of drilling and electrochemical machining would be an obvious matter of routine design choice of which would yield highly predictable results. Additionally, Kroos further suggests the reason(s) as to why one of ordinary skill would desire to utilize drilling and/or electromechanical machining to form the cavity in the hollow-head valve, including achieving a large cavity without great mechanical effort, and achieving a hollow valve of consistently high quality via a precision controlled process (see paragraph [0013]).
Regarding claim 4, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in view of Purnell in further view of Kroos teaches the invention as claimed and as discussed above. Kenichiro (Figure 1) further teaches wherein the cavity extends from the valve shaft into the valve head (see Fig. 1).
Regarding claim 5, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in view of Purnell in further view of Kroos teaches the invention as claimed and as discussed above. Kenichiro (Figure 1) further teaches wherein the cavity is at least partially filled with sodium (101) (see Fig. 1 in conjunction with paragraph [0022]).
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over JP 2012087620A (Kenichiro) in view of US 20130082203 (Kurth) in view of US 20150322828 (Kohler) in view of US 5271823 (Schachameyer) in view of US 5062908 (Purnell) in further view of 5819774 (Beardsley).
	Regarding claim 15, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in further view of Purnell teaches the invention as claimed and as discussed above. Kenichiro fails to expressly teach wherein the valve shaft is arranged in the valve shaft guide with a radial play of 40 micrometers to 80 micrometers.
However, Beardsley (Figure 3) teaches an analogous valve/valve guide combination for internal combustion engines (see title, abstract), and wherein the valve shaft is to be arranged in the valve guide with a radial play of 40 micrometers to 80 micrometers (see Fig. 3 in conjunction with column 3, lines 10-14 and column 4, lines 26-37) [e.g., 0.04 mm to 0.08 mm is the same as (or converts to) 40 to 80 micrometers].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the valve shaft arranged in the valve guide with a radial play of 40 micrometers to 80 micrometers in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Beardsley, in order to prevent and/or reduce the likelihood of causing excessive wear, and to prevent and/or reduce the likelihood of causing excessive emissions and loss of combustion pressures (see Beardsley; column 3, lines 10-14 and column 4, lines 26-37) [e.g., 0.04 mm to 0.08 mm is the same as (or converts to) 40 to 80 micrometers]; also see motivation(s) as discussed with regard to claim 1.
Claims 7, 22 and 24 are rejected under 35 U.S.C. 103 as being obvious over JP 2012087620A (Kenichiro) in view of US 20130082203 (Kurth) in view of US 20150322828 (Kohler) in view of US 5271823 (Schachameyer) in view of US 5062908 (Purnell) in further view of US 20170183988 (Katsumata).
Regarding claims 7 and 24, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in further view of Purnell teaches the invention as claimed and as discussed above. Kenichiro (Figure 1) further teaches wherein an intermediate space/clearance configured to receive and retain oil is defined between the valve shaft and the valve shaft guide (implicit, since an intermediate space/clearance of some extent is necessary to facilitate relative movement between the valve shaft and the valve shaft guide).
Kenichiro fails to teach wherein the valve shaft is structured conically and narrows towards the valve head such that the intermediate space widens towards the valve head.
However, Katsumata (Figures 1-4) teaches an analogous internal combustion engine valve (1) and valve guide (16) (see Fig. 1-4 in conjunction with title, abstract), and wherein the corresponding valve shaft (2) includes a conically structured portion and is configured such that the intermediate space widens towards the valve head (see Fig. 1-4) [e.g., observe that the space between the valve shaft and the valve guide widens from area 2b to area 2c as the valve shaft 2 narrows in a direction towards the valve head].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the valve shaft includes a conically structured portion and narrows towards the valve head such that the intermediate space widens towards the valve head as a modification (or alternative) in in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Katsumata, in order to restrain/limit the occurrence of abrasion between the valve stem and the valve guide and/or to improve lubricating oil retentivity at the location(s) where abrasion is mostly likely to occur (see paragraphs [0009], [0011]); also see motivation(s) as discussed with regard to claim 1.
Regarding claim 22, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in further view of Purnell teaches the invention as claimed and as discussed above. Kenichiro (Figure 1) further teaches wherein the valve shaft has a first end connected to the valve head and a second end disposed opposite the valve head (see Fig. 1).
Kenichiro fails to teach wherein an external diameter of the valve shaft in a region of the first end is smaller than an external diameter of the valve shaft in a region of the second end.
However, Katsumata (Figures 1-4) teaches an analogous internal combustion engine valve (1) and valve guide (16) (see Fig. 1-4 in conjunction with title, abstract), and wherein the corresponding valve shaft (2) is configured such that an external diameter of the valve shaft in a region of the first end [e.g., at and/or proximate to the area indicated by reference numeral 2c] is smaller than an external diameter of the valve shaft in a region of the second end [e.g., at and/or proximate to the area indicated by reference numeral 2b] (see Fig. 1-4); see motivation(s) as discussed with regard to claims 7 and 24.
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over JP 2012087620A (Kenichiro) in view of US 20130082203 (Kurth) in view of US 20150322828 (Kohler) in view of US 5271823 (Schachameyer) in view of US 5062908 (Purnell) in further view of WO 2016198205A1 (Andreas).
Regarding claim 19, Kenichiro in view of Kurth in view of Kohler in view of Schachameyer in further view of Purnell teaches the invention as claimed and as discussed above. Kenichiro fails to expressly teach wherein the valve shaft includes a boron carbide-containing coating, and wherein the boron carbide-containing coating has a thermal conductivity of approximately 90 W/mK.
However, Andreas (Figure 1) teaches an analogous internal combustion engine valve (1), and wherein said valve shaft (5) is provided with a boron carbide-containing coating (7), further noting that it is well-known and/or commonplace knowledge that boron carbide is characterized by a thermal conductivity [e.g., inherent thermal property] that ranges between approximately 30 to 90 W/mK (see Fig. 1 in conjunction with paragraphs [0016]-[0018]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the valve shaft is provided with a boron carbide containing coating as a modification (or as an alternative) in other comparable internal combustion engine valves, such as that of Kenichiro, as suggested by Andreas, in order to achieve a valve stem with exceptional hardness and toughness, extreme wear resistance and/or chemical resistance, particularly in the area(s) of the valve subjected to oil exposure or other comparatively aggressive media (see Fig. 1 in conjunction with paragraph [0006]).
Additionally, in consideration of the fact that Kenichiro and Andreas are each relevant to at least the same general field(s) of endeavor concerning internal combustion engine valves, valve guides, etc., there would be no unexpected result(s)/effect(s) yielded via the provision of applying a boron carbide-containing coating to the valve shaft of an internal combustion engine [e.g., one skilled in the art would readily expect to obtain the same result(s)/effect(s) discussed above as per Andreas].
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over JP 2012087620A (Kenichiro) in view of US 20130082203 (Kurth) in view of US 20150322828 (Kohler) in view of US 5271823 (Schachameyer) in further view of 5819774 (Beardsley).
Regarding claim 20, Kenichiro (Figure 1) teaches an internal combustion engine (1), comprising:
at least one cylinder (implicit and/or inherent feature of an internal combustion engine);
at least one hollow-head valve (100) including a valve shaft (112) and a valve head (111);
a valve shaft guide (24) circumferentially surrounding a portion of the valve shaft (see Fig. 1), the valve shaft guide having a first axial end remote from the valve head and a second axial end proximal to the valve head (see Fig. 1);
a valve shaft seal (25) for sealing an area around the valve shaft and upper portion(s) of the valve shaft guide (see Fig. 1 in conjunction with paragraph [0001]);
at least one valve seat ring (4) on which the valve head sealingly lies when the at least one hollow-head valve is closed (see Fig. 1); and
an intermediate space/clearance configured to receive and retain oil is defined between the valve shaft and the valve shaft guide (implicit, since an intermediate space/clearance of some extent is necessary to facilitate relative movement between the valve shaft and the valve shaft guide).
Kenichiro fails to teach wherein the valve shaft seal includes at least two lips, such that a first portion of the valve shaft seal is externally surrounding and secured to the first axial end of the valve shaft guide, and a second portion of the valve shaft seal is surrounding and contacting the valve shaft via the at least two lips, wherein the at least one valve seat ring is composed of a sintered metal including infiltrated copper, wherein oil is received and retained in the intermediate space between the valve shaft and the valve shaft guide (arguably implicit) such that the valve shaft is arranged in the valve guide with a radial play of 40 micrometers to 80 micrometers, and wherein the valve shaft includes one of a chromium-containing coating and a boron carbide containing coating.
However, Kurth (Figure 1) teaches an analogous valve shaft seal (1) utilized in, among other things, internal combustion engines, wherein said valve shaft seal is similarly applied to an area around the valve shaft (4) and upper portion(s) of the valve shaft guide (6), and wherein the valve shaft seal comprises at least two seal lips (10 and 12) configured such that a first portion (8) of the valve shaft seal is externally surrounding and secured to the first axial end of the valve shaft guide, and a second portion of the valve shaft seal is surrounding and contacting the valve shaft via the at least two lips (see Fig. 1 in conjunction with abstract and paragraphs [0002], [0023]).
Kohler (Figure 1) teaches an analogous valve seat ring (1) utilized in internal combustion engines (see Fig. 1 in conjunction with paragraph [0007]), and wherein the valve seat ring is composed of a sintered metal including infiltrated copper (see Fig. 1 in conjunction with paragraphs [0005], [0019]).
Schachameyer (Figure 1) teaches an analogous internal combustion engine poppet valve (100) including a comparable valve shaft seal (16) that is similarly applied to an area around the valve shaft (4) and upper portion(s) of the valve shaft guide (18), and wherein the valve shaft includes a chromium-containing coating (see Fig. 1 in conjunction with column 3, lines 18-21).
Additionally, while it is common knowledge in the art that there is some degree of oil disposed (or required) in the intermediate space/clearance between the valve shaft and the valve shaft guide for lubrication and/or friction-reducing purpose(s) [e.g., without some degree of lubrication present, one of ordinary skill would readily understand that the likelihood of seizure would be greatly increased], for the sake of argument that this is not the case, Schachameyer expressly teaches wherein the presence of an engine oil film at the valve guide/stem interface provides protection from adhesive wear, or in other words, Schachameyer teaches wherein oil is disposed in the intermediate space/clearance between the valve shaft and the valve shaft guide (see Fig. 1 in conjunction with column 4, lines 39-42).
Lastly, Beardsley (Figure 3) teaches an analogous valve/valve guide combination for internal combustion engines (see title, abstract), and wherein the valve shaft is to be arranged in the valve guide with a radial play of 40 micrometers to 80 micrometers (see Fig. 3 in conjunction with column 3, lines 10-14 and column 4, lines 26-37) [e.g., 0.04 mm to 0.08 mm is the same as (or converts to) 40 to 80 micrometers].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively utilize a valve shaft seal that comprises at least two seal lips in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Kurth, in order to accordingly prevent and/or minimize the occurrence of blow-by and/or achieve a reduction in wear and friction losses associated with the valve shaft seal and/or achieve a valve shaft seal that is able to better compensate or handle radial movement that may occur during normal operational/axial movement (see Kurth; paragraphs [0008]-[0009], [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively utilize a valve seat ring composed of a sintered metal including infiltrated copper in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Kohler, in order to achieve a valve seat ring that offers significantly higher thermal conductivity properties, thereby improving the service life of the valve seat ring and/or the engine, and/or to achieve a valve seat ring that features high strength, good thermal conductivity, and lubricity (see Kohler; paragraphs [0007]-[0013], [0015], [0018], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively utilize a chromium-containing coating on the valve shaft in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Schachameyer, in order to achieve wear durability and improve performance of valve stem motion within the valve guide (see Schachameyer; column 1, lines 6-8, 32-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the valve shaft arranged in the valve guide with a radial play of 40 micrometers to 80 micrometers in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Beardsley, in order to prevent and/or reduce the likelihood of causing excessive wear, and to prevent and/or reduce the likelihood of causing excessive emissions and loss of combustion pressures (see Beardsley; column 3, lines 10-14 and column 4, lines 26-37) [e.g., 0.04 mm to 0.08 mm is the same as (or converts to) 40 to 80 micrometers].
Additionally note that in consideration of the fact that each of the aforementioned prior art references are relevant to at least the same general field(s) of endeavor concerning internal combustion engine valves, valve guides, valve shaft seals, etc., there would be no unexpected result(s)/effect(s) yielded via applying and/or combining the various prior art teachings so as to arrive at the claimed invention [e.g., the result(s)/effect(s) would be considered highly predictable, such that the result(s)/effect(s) yielded would expectedly be the same as those of which are disclosed per each of the aforementioned respective prior art references, and similarly, one of ordinary skill concerned with internal combustion engine valves, valve guides, valve shaft seals, etc., could have easily arrived at the claimed invention by merely considering the relevant prior art teachings discussed above, such that one skilled in the art can easily and/or readily select from various well-known configurations based on certain factors concerning the particular engine application].
Claim 21 is rejected under 35 U.S.C. 103 as being obvious over JP 2012087620A (Kenichiro) in view of US 20130082203 (Kurth) in view of US 20150322828 (Kohler) in view of US 5271823 (Schachameyer) in further view of US 20170183988 (Katsumata).
Regarding claim 21, Kenichiro (Figure 1) teaches an internal combustion engine (1), comprising:
at least one cylinder (implicit and/or inherent feature of an internal combustion engine);
at least one hollow-head valve (100) including a valve shaft (112) and a valve head (111), the valve shaft having a first end connected to the valve head and a second end disposed opposite the valve head (see Fig. 1);
a valve shaft guide (24) circumferentially surrounding a portion of the valve shaft (see Fig. 1);
a valve shaft seal (25) for sealing an area around the valve shaft and upper portion(s) of the valve shaft guide (see Fig. 1 in conjunction with paragraph [0001]);
at least one valve seat ring (4) on which the valve head sealingly lies when the at least one hollow-head valve is closed (see Fig. 1); and
an intermediate space/clearance configured to receive and retain oil is defined between the valve shaft and the valve shaft guide (implicit, since an intermediate space/clearance of some extent is necessary to facilitate relative movement between the valve shaft and the valve shaft guide).
Kenichiro fails to teach wherein the valve shaft seal includes at least two lips, wherein the at least one valve seat ring is composed of a sintered metal including infiltrated copper, wherein oil is received and retained in the intermediate space between the valve shaft and the valve shaft guide (arguably implicit), wherein the valve shaft includes one of a chromium-containing coating and a boron carbide containing coating, and wherein an external diameter of the valve shaft in a region of the first end is smaller than an external diameter of the valve shaft in a region of the second end.
However, Kurth (Figure 1) teaches an analogous valve shaft seal (1) utilized in, among other things, internal combustion engines, wherein said valve shaft seal is similarly applied to an area around the valve shaft (4) and upper portion(s) of the valve shaft guide (6), and wherein the valve shaft seal comprises at least two seal lips (10 and 12) configured such that a first portion (8) of the valve shaft seal is externally surrounding and secured to the first axial end of the valve shaft guide, and a second portion of the valve shaft seal is surrounding and contacting the valve shaft via the at least two lips (see Fig. 1 in conjunction with abstract and paragraphs [0002], [0023]).
Kohler (Figure 1) teaches an analogous valve seat ring (1) utilized in internal combustion engines (see Fig. 1 in conjunction with paragraph [0007]), and wherein the valve seat ring is composed of a sintered metal including infiltrated copper (see Fig. 1 in conjunction with paragraphs [0005], [0019]).
Schachameyer (Figure 1) teaches an analogous internal combustion engine poppet valve (100) including a comparable valve shaft seal (16) that is similarly applied to an area around the valve shaft (4) and upper portion(s) of the valve shaft guide (18), and wherein the valve shaft includes a chromium-containing coating (see Fig. 1 in conjunction with column 3, lines 18-21).
Additionally, while it is common knowledge in the art that there is some degree of oil disposed (or required) in the intermediate space/clearance between the valve shaft and the valve shaft guide for lubrication and/or friction-reducing purpose(s) [e.g., without some degree of lubrication present, one of ordinary skill would readily understand that the likelihood of seizure would be greatly increased], for the sake of argument that this is not the case, Schachameyer expressly teaches wherein the presence of an engine oil film at the valve guide/stem interface provides protection from adhesive wear, or in other words, Schachameyer teaches wherein oil is disposed in the intermediate space/clearance between the valve shaft and the valve shaft guide (see Fig. 1 in conjunction with column 4, lines 39-42).
Katsumata (Figures 1-4) teaches an analogous internal combustion engine valve (1) and valve guide (16) (see Fig. 1-4 in conjunction with title, abstract), and wherein the corresponding valve shaft (2) is configured such that an external diameter of the valve shaft in a region of the first end [e.g., at and/or proximate to the area indicated by reference numeral 2c] is smaller than an external diameter of the valve shaft in a region of the second end [e.g., at and/or proximate to the area indicated by reference numeral 2b] (see Fig. 1-4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively utilize a valve shaft seal that comprises at least two seal lips in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Kurth, in order to accordingly prevent and/or minimize the occurrence of blow-by and/or achieve a reduction in wear and friction losses associated with the valve shaft seal and/or achieve a valve shaft seal that is able to better compensate or handle radial movement that may occur during normal operational/axial movement (see Kurth; paragraphs [0008]-[0009], [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively utilize a valve seat ring composed of a sintered metal including infiltrated copper in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Kohler, in order to achieve a valve seat ring that offers significantly higher thermal conductivity properties, thereby improving the service life of the valve seat ring and/or the engine, and/or to achieve a valve seat ring that features high strength, good thermal conductivity, and lubricity (see Kohler; paragraphs [0007]-[0013], [0015], [0018], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively utilize a chromium-containing coating on the valve shaft in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Schachameyer, in order to achieve wear durability and improve performance of valve stem motion within the valve guide (see Schachameyer; column 1, lines 6-8, 32-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein an external diameter of the valve shaft in a region of the first end is smaller than an external diameter of the valve shaft in a region of the second end as a modification (or alternative) in in other comparable internal combustion engine valve applications, such as that of Kenichiro, as suggested by Katsumata, in order to restrain/limit the occurrence of abrasion between the valve stem and the valve guide and/or to improve lubricating oil retentivity at the location(s) where abrasion is mostly likely to occur (see Katsumata; paragraphs [0009], [0011]).
Additionally note that in consideration of the fact that each of the aforementioned prior art references are relevant to at least the same general field(s) of endeavor concerning internal combustion engine valves, valve guides, valve shaft seals, etc., there would be no unexpected result(s)/effect(s) yielded via applying and/or combining the various prior art teachings so as to arrive at the claimed invention [e.g., the result(s)/effect(s) would be considered highly predictable, such that the result(s)/effect(s) yielded would expectedly be the same as those of which are disclosed per each of the aforementioned respective prior art references, and similarly, one of ordinary skill concerned with internal combustion engine valves, valve guides, valve shaft seals, etc., could have easily arrived at the claimed invention by merely considering the relevant prior art teachings discussed above, such that one skilled in the art can easily and/or readily select from various well-known configurations based on certain factors concerning the particular engine application].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747